Title: To Thomas Jefferson from William Short, 1[5] May 1784
From: Short, William
To: Jefferson, Thomas



Dear Sir
Richmond May 14th. [15] 1784

This is the third Letter I have written to you since the Reciept of yours of 7th. of May by last Thursdays Post. My second Letter by the Post of Yesterday will inform you fully of my Plans and Reasons for them. I only write this to prevent all Inconveniences from any Miscarriage of my former Letters. Jame sets out to Albemarle this Morning. My Intention was, as it was impossible for me to set out immediately that he should go on from Monticello to the Northward. But a Gentleman who is going from hence immediately to Philadelphia wishes very much that he should accompany him. As it will be much more secure for him to travel under his Wing than alone, I have agreed, if the Gentleman, Capt. Bohannon, can await his Return from Albemarle, that he may come this Way. As the Gentleman can furnish him an Horse I wished Jame to go on straight from hence to Philadelphia, but he insisted on seeing Albemarle first. Jame has gone now to get the decisive Answer of the Gentleman, whether he can await his Return from Monticello and this is to determine his Route.
You will see by my Yesterday’s Letter, that finding it impossible to reach Philadelphia by the 25th, I gave over that Attempt, and have resolved, unless the Letters of next Thursday’s Post inform me that you stay longer than this Month before your Departure, to endeavour to adjust some little Matters which I have here, and then to pursue you in two or three Weeks by the shortest Route and overtake you somewhere in France, wherever you may fix on. If however I learn that you stay some Time longer than the 25th, It is then my Determination to patch up my Business as well as I can in Haste, and endeavour to overtake you at Philadelphia. These are the best Conclusions which I am able to form at present. Jame has this Moment come here and says Capt. Bohannon cannot set out as soon as he had intended by 10 or 12 Days. He will therefore go on from Albemarle. He has been Yesterday Evening and this Morning in Search of an Horse to hire. I understood from him last Night  that he had procured one, but this Morning he tells me the Man of whom he was to have the Horse has disappointed him.
You will be pleased when I inform you of a Conversation last Evening between Mr. Henry, Mr. Madison and Mr. Jones. I was left in the Coffee-house with those three. Mr. Henry told them he wished much to have a Conference on a Subject of Importance. The Event of it was that Mr. Jones and Mr. Madison should sketch out some Plan for giving greater Powers to the fœderal Government, and that Mr. Henry should support it on the Floor. It was thought a bold Example set by Virginia would have Influence on the other States. Mr. Henry declared that was the only Inducement he had for coming into the present Assembly. He saw Ruin inevitable unless something was done to give Congress a compulsory Process on delinquent States &c.
The Assembly have not yet proceeded to active Business. They have formed great Hopes of Mr. Madison, and those who know him best think he will not disappoint their most sanguine Expectations. A Majority of this Assembly are new Members and consequently we may expect new Measures. Many Officers of the late Army and more young Men compose this Majority.
It had never occurred to me that I could do otherwise than resign my Seat in Council on my Departure. Many Members of the Assembly however have spoken to me on this Subject and insisted that I should not, that there was no Necessity for it, and that it would be impossible to do it. I must confess that only one of these were Men of Influence in the House. Yet the Mention of this Circumstance bringing into my Mind Alexander’s Conversation upon Rank in Paris, and that making me examine the Difference between holding a Post under Government and not holding it, &c. &c. &c., with that foolish World in Paris which Alexander speaks of as a formidable Monster which must be obeyed, I have determined at least to consult with some of the principal Members of the House on this Subject. If the worst be I can only then do what I had intended, resign. Yet I confess I should like to hold my Office if it were even to resign immediately on my Return from Europe, or to save some Gentleman the Mortification of being voted out next Spring. I know not whether it is Vanity or not, but Candor obliges me to acknowlege I am rather pleased that Strangers should know if I have recieved a Mark of Honor from my Country. Whether we deserve it or not, we seldom give ourselves the Trouble of enquiring about—
I wait with Anxiety for next Thursday’s Post when I shall be  able to determine, whether it will be in my Power to go in the same boat with you. This is to me a Matter of so much Consequence that Suspense [of] it is really distressing. I hope if you should sail without me that you will leave some Instructions for me—how and in what Manner to procede? where to overtake you? &c. &c.
I have troubled you so much within this Day or two, that in Conscience Sake, I feel myself obliged to stop, yet I cannot do it without assuring you that I am with as much Devotion as Truth dr. Sir Yours &c.,

W Short

